                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

ERIC D. SIMS,                    )
                                 )
                     Plaintiff,  )
                                 )
    vs.                          )            Case No. 18-1259-EFM-KGG
                                 )
KANSAS DEPARTMENT OF             )
CORRECTIONS, et al.,             )
                                 )
                     Defendants. )
                                 )

                 MEMORANDUM & ORDER ON
      MOTION TO PROCEED WITHOUT PREPAYMENT OF FEES

      Plaintiff Eric D. Sims, who was previously represented by counsel but is

now proceeding pro se, has filed an Application to Proceed Without Prepayment of

Fees (“IFP application,” Doc. 43, sealed) with a supporting financial affidavit

(Doc. 43-1, sealed). After review of Plaintiff’s motion, as well as the Complaint,

the Court GRANTS the IFP application.

                                    ANALYSIS

      Under 28 U.S.C. § 1915(a), a federal court may authorize commencement of

an action without prepayment of fees, costs, etc., by a person who lacks financial

means. 28 U.S.C. § 1915(a). “Proceeding in forma pauperis in a civil case ‘is a

privilege, not a right – fundamental or otherwise.’” Barnett v. Northwest School,

                                         1 
 
No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26, 2000) (quoting White v.

Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)). The decision to grant or deny in

forma pauperis status lies within the sound discretion of the court. Cabrera v.

Horgas, No. 98-4231, 1999 WL 241783, at *1 (10th Cir. Apr. 23, 1999).

      There is a liberal policy toward permitting proceedings in forma pauperis

when necessary to ensure that the courts are available to all citizens, not just those

who can afford to pay. See generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir.

1987). In construing the application and affidavit, courts generally seek to

compare an applicant’s monthly expenses to monthly income. See Patillo v. N.

Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D.Kan. Apr. 15,

2002); Webb v. Cessna Aircraft, No. 00-2229, 2000 WL 1025575, at *1 (D.Kan.

July 17, 2000) (denying motion because “Plaintiff is employed, with monthly

income exceeding her monthly expenses by approximately $600.00”).

      In the supporting financial affidavit, Plaintiff indicates he 50 and single with

no dependents. (Doc. 43-1, sealed, at 1-2.) He has been incarcerated since 1993.

(See Doc. 1.) He indicates that he currently holds the position of “law clerk” for

the Florida Department of Corrections, but does not receive a wage. (Doc. 43-1,

sealed, at 2.) He does not own real property or an automobile. He does list a

noticeable amount of cash on hand. (Id., at 4.) In documentation supporting his




                                           2 
 
financial affidavit, however, his Trust Fund Account with the Florida Department

of Corrections had a zero balance as of January 2019. (Id., at 10.)

      Considering the information contained in his financial affidavit, as well as

Plaintiff’s incarcerated status and lack of income, the Court finds that Plaintiff has

established that his access to the Court and ability to continue this litigation would

be significantly limited absent a finding of in forma pauperis status. The Court

thus GRANTS Plaintiff’s request to continue this case in forma pauperis. (Doc.

43, sealed.)



      IT IS THEREFORE ORDERED that Plaintiff’s motion for IFP status (Doc.

43) is GRANTED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 20th day of February, 2019.

                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge




                                           3 
 
